EXHIBIT 10.5

GUARANTEE

This Guarantee of Interest and Recourse Obligations (the "Guarantee") is
executed as of this 30th day of December, 2005.

BETWEEN:

PRIME GROUP REALTY, L. P.,

a Delaware limited partnership having its principal place of business at 77
Wacker Drive, Suite 3900, Chicago, Illinois 60601

(hereinafter referred to as "Guarantor"),

for the benefit of

IPC INVESTMENTS HOLDINGS CANADA INC.,

an Ontario, Canada corporation having its principal place of business at Suite
705, South Tower, 175 Bloor Street East, Toronto, Ontario M4W 3R8

(hereinafter referred to as "Lender").

WHEREAS Lender has made a loan in the amount of $55,000,000 (the "Loan") to
Prime Dearborn Equities LLC, a Delaware limited liability company (the
"Borrower") pursuant to that certain Loan Agreement of even date herewith
between Borrower and Lender (the "Loan Agreement"), evidenced by that Promissory
Note made by Borrower to the order of Lender (the "Note");

AND WHEREAS Guarantor is the owner of a direct or indirect interest in Borrower
and will benefit from the Loan.

NOW THEREFORE as an inducement to Lender to make the Loan, and for other good
and valuable consideration the receipt and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

ARTICLE 1

NATURE AND SCOPE OF GUARANTEE

1.1

Guarantee of Obligation.

Guarantor hereby irrevocably and unconditionally guarantees to Lender and its
successors and assigns the payment and performance of the Guaranteed Obligations
as and when

 


--------------------------------------------------------------------------------



- 2 -

 

the same shall be due and payable, whether upon demand by Lender or by lapse of
time, by acceleration of maturity or otherwise.

1.2

Definition of Guaranteed Obligations.

As used herein, the term "Guaranteed Obligations" shall mean the obligations and
liabilities of Borrower to Lender for:

 

(a)

the payment of Basic Interest in the amounts and at the times required by the
Loan Agreement;

 

(b)

any and all loss, damage, cost, expense, liability, claim or other obligation
(including attorneys' fees and costs reasonably incurred) actually incurred or
suffered by Lender and arising out of or in connection with the following:

 

(i)

fraud or intentional misrepresentation by Borrower or Guarantor in connection
with the Loan;

 

(ii)

failure by Borrower to observe the covenants in sections 5.3 (Single Purpose
Entity) or section 5.4 (Change of Name, Identity or Structure) of the Loan
Agreement;

 

(iii)

the removal or disposal of any portion of the Project during an Event of
Default; and

 

(iv)

the misappropriation or conversion of any sums required to be deposited into the
Lockbox Agreement.

 

(c)

The payment of the Outstanding Amount and all accrued and unpaid Complete
Interest thereon:

 

(i)

in the event (A) that the granting of any collateral under any of the Loan
Documents or the execution of any of the Loan Documents by Borrower is set aside
or voided as a fraudulent transfer, fraudulent conveyance or preference under
the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(B) of Borrower filing a voluntary petition under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (C) of the filing of an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, which filing was facilitated,
coordinated or directed by Borrower, Guarantor or any Affiliate of Borrower or
Guarantor; (D) of Borrower filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition from any Person; (E) of Borrower
consenting to or acquiescing in or joining in an application for the appointment
of a custodian, receiver, trustee, or examiner for

 


--------------------------------------------------------------------------------



- 3 -

 

Borrower or any portion of its assets; (F) of Borrower making an assignment for
the benefit of creditors, or admitting, in writing or in any legal proceeding,
its insolvency or inability to pay its debts as they become due;

 

(ii)

if Borrower fails to maintain its status as a special purpose entity as required
by, and in accordance with, the terms and provisions of the Loan Agreement, and
by reason thereof any of the assets of Borrower are consolidated into the
Bankruptcy Action of any Person; or

 

(iii)

if Borrower fails to obtain Lender's prior consent to the incurrence of any
Indebtedness (other than the Loan) or any Transfer or encumbering of Borrower's
assets, as required by the Loan Agreement.

1.3

Nature of Guarantee.

This Guarantee is an irrevocable, absolute, continuing guarantee of payment and
performance and not a guarantee of collection. This Guarantee may not be revoked
by Guarantor and shall continue to be effective with respect to any Guaranteed
Obligations arising or created after any attempted revocation by Guarantor. The
fact that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to such Guaranteed Obligations. This Guarantee may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment or negotiation of all or part of the Note.

1.4

Guaranteed Obligations Not Reduced by Offset.  

The Guaranteed Obligations and the liabilities and obligations of Guarantor to
Lender hereunder, shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of Borrower, or any
other party, against Lender or against payment of the Guaranteed Obligations,
whether such offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

1.5

Payment By Guarantor.  

If all or any part of the Guaranteed Obligations shall not be punctually paid by
Borrower when due, whether on a monthly Payment Date or on demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender
(which may be made on more than one occasion) and without presentment, protest,
notice of protest, notice of non-payment, notice of intention to accelerate the
maturity, notice of acceleration of the maturity, or any other notice
whatsoever, pay in lawful money of the United States of America, the amount due
on the Guaranteed Obligations to Lender at Lender's address as set forth herein.
Such demand(s) may be made at any time coincident with or after the time for
payment of all or part of the Guaranteed Obligations, and may be made from time
to time with respect to the same or different items of Guaranteed Obligations.
Such demand shall be deemed made, given and received in accordance with the
notice provisions hereof.

 

 


--------------------------------------------------------------------------------



- 4 -

 

 

1.6

No Duty To Pursue Others.  

It shall not be necessary for Lender, in order to enforce the obligations of
Guarantor hereunder, first to (a) institute suit or exhaust its remedies against
Borrower or others liable on the Loan or the Guaranteed Obligations or any other
person, (b) enforce Lender's rights against any collateral which shall ever have
been given to secure the Loan, (c) enforce Lender's rights against any other
guarantors of the Guaranteed Obligations, (d) join Borrower or any others liable
on the Guaranteed Obligations in any action seeking to enforce this Guarantee,
(e) exhaust any remedies available to Lender against any collateral which shall
ever have been given to secure the Loan, or (f) resort to any other means of
obtaining payment of the Guaranteed Obligations. Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.

1.7

Waivers.  

Guarantor agrees to the provisions of the Loan Documents, and hereby waives
notice of (a) any loans or advances made by Lender to Borrower, (b) acceptance
of this Guarantee, (c) any amendment or extension of the Note, the Loan
Agreement or of any other Loan Documents, (d) the execution and delivery by
Borrower and Lender of any other loan or credit agreement or of Borrower's
execution and delivery of any promissory notes or other documents arising under
the Loan Documents, (e) the occurrence of any breach by Borrower or an Event of
Default, (f) Lender's transfer or disposition of the Guaranteed Obligations, or
any part thereof, (g) sale or foreclosure (or posting or advertising for sale or
foreclosure) of any collateral for the Guaranteed Obligations, (h) protest,
proof of non-payment or default by Borrower, and (i) any other action at any
time taken or omitted by Lender, and, generally, all demands and notices of
every kind in connection with this Guarantee, the Loan Documents, any documents
or agreements evidencing, securing or relating to any of the Guaranteed
Obligations and the obligations hereby guaranteed.

1.8

Payment of Expenses.  

In the event that Guarantor should breach or fail to timely perform any
provisions of this Guarantee, Guarantor shall be liable for Enforcement Costs
(as defined below). As used herein, "Enforcement Costs" means all out-of-pocket
costs and expenses (including court costs and reasonable attorneys' fees)
actually incurred by Lender in the enforcement hereof or the preservation of
Lender's rights hereunder. The covenant contained in this section 1.8 shall
survive the payment and performance of the Guaranteed Obligations.

1.9

Effect of Bankruptcy.  

In the event that, pursuant to any insolvency, bankruptcy, reorganization,
receivership or other debtor relief law, or any judgment, order or decision
thereunder, Lender must rescind or restore any payment, or any part thereof,
received by Lender in satisfaction of the Guaranteed Obligations, as set forth
herein, any prior release or discharge from the terms of this Guarantee given to
Guarantor by Lender shall be without effect, and this Guarantee shall remain in
full force and effect. It is the intention of Borrower and each Guarantor that

 


--------------------------------------------------------------------------------



- 5 -

 

Guarantor's obligations hereunder shall not be discharged except by Guarantor's
performance of such obligations and then only to the extent of such performance.

1.10

Waiver of Subrogation, Reimbursement and Contribution.  

Notwithstanding anything to the contrary contained in this Guarantee, unless and
until the Guaranteed Obligations (other than unasserted contingent obligations)
have been paid in full and, following the payment of such Guaranteed
Obligations, until the expiration of the preference period during which such
payment can be rescinded or required otherwise to be restored or returned upon
the insolvency, bankruptcy or reorganization of Borrower, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights Guarantor may now or hereafter have under any agreement, at law or in
equity (including, without limitation, any law subrogating Guarantor to the
rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from Borrower or any other
party liable for payment of any or all of the Guaranteed Obligations for any
payment made by Guarantor under or in connection with this Guarantee.

1.11

Borrower.  

The term "Borrower" as used herein shall include any new or successor
corporation, association, partnership (general or limited), joint venture, trust
or other individual or organization formed as a result of any merger,
reorganization, sale, transfer, devise, gift or bequest of Borrower or any
interest in Borrower.

ARTICLE 2

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR'S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor's obligations under this Guarantee shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

2.1

Modifications.  

Any renewal, extension, increase, modification, alteration or rearrangement of
all or any part of the Guaranteed Obligations, the Note, the Loan Agreement, the
other Loan Documents, or any other document, instrument, contract or
understanding between Borrower and Lender, or any other parties, pertaining to
the Guaranteed Obligations or any failure of Lender to notify Guarantor of any
such action.

2.2

Adjustment.  

Any adjustment, indulgence, forbearance or compromise that might be granted or
given by Lender to Borrower or Guarantor.

 

 


--------------------------------------------------------------------------------



- 6 -

 

 

2.3

Condition of Borrower or Guarantor.  

The insolvency, bankruptcy, arrangement, adjustment, composition, liquidation,
disability, dissolution or lack of power of Borrower, Guarantor or any other
party at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of Borrower or Guarantor, or any sale, lease or
transfer of any or all of the assets of Borrower or Guarantor, or any changes in
the shareholders, partners or members of Borrower or Guarantor; or any
reorganization of Borrower or Guarantor.

2.4

Invalidity of Guaranteed Obligations.  

The invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including without
limitation the fact that (a) the Guaranteed Obligations, or any part thereof,
exceeds the amount permitted by law, (b) the act of creating the Guaranteed
Obligations or any part thereof is ultra vires, (c) the officers or
representatives executing the Note, the Loan Agreement or the other Loan
Documents or otherwise creating the Guaranteed Obligations acted in excess of
their authority, (d) the Guaranteed Obligations violate applicable usury laws,
(e) Borrower has valid defenses, claims or offsets (whether at law, in equity or
by agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from Borrower, (f) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations, or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (g) the Note, the Loan Agreement or any of the other Loan
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed Guarantor shall remain liable hereon regardless of
whether Borrower or any other Person be found not liable on the Guaranteed
Obligations or any part thereof for any reason.

2.5

Release of Obligors.  

Any full or partial release of the liability of Borrower on the Guaranteed
Obligations, or any part thereof, or of any co-guarantors, or any other person
or entity now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations, or any part thereof, unless such release
occurs as a result of the indefeasible payment of the Guaranteed Obligations, it
being recognized, acknowledged and agreed by Guarantor that it may be required
to pay the Guaranteed Obligations in full without assistance or support of any
other party, and Guarantor has not been induced to enter into this Guarantee on
the basis of a contemplation, belief, understanding or agreement that other
Persons will be liable to pay or perform the Guaranteed Obligations.

2.6

Other Collateral.  

The taking or accepting of any other security, collateral or guarantee, or other
assurance of payment, for all or any part of the Guaranteed Obligations.

 

 


--------------------------------------------------------------------------------



- 7 -

 

 

2.7

Release of Collateral.  

Any release, surrender, exchange, subordination, deterioration, waste, loss or
impairment (including without limitation negligent, wilful, unreasonable or
unjustifiable impairment) of any collateral, property or security at any time
existing in connection with, or assuring or securing payment of, all or any part
of the Guaranteed Obligations.

2.8

Care and Diligence.  

The failure of Lender or any other party to exercise diligence or reasonable
care in the preservation, protection, enforcement, sale or other handling or
treatment of all or any part of such collateral, property or security, including
but not limited to any neglect, delay, omission, failure or refusal of Lender
(a) to take or prosecute any action for the collection of any of the Guaranteed
Obligations or (b) to foreclose, or initiate any action to foreclose, or, once
commenced, prosecute to completion any action to foreclose upon any security
therefor, or (c) to take or prosecute any action in connection with any
instrument or agreement evidencing or securing all or any part of the Guaranteed
Obligations.

2.9

Unenforceability.  

The fact that any collateral, security, security interest or lien contemplated
or intended to be given, created or granted as security for the repayment of the
Guaranteed Obligations, or any part thereof, shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by Guarantor that Guarantor is
not entering into this Guarantee in reliance on, or in contemplation of the
benefits of, the validity, enforceability, collectibility or value of any of the
collateral for the Guaranteed Obligations.

2.10

Offset.  

Any existing or future right of offset, claim or defense of Borrower against
Lender, or any other Person, or against payment of the Guaranteed Obligations,
whether such right of offset, claim or defense arises in connection with the
Guaranteed Obligations (or the transactions creating the Guaranteed Obligations)
or otherwise.

2.11

Merger.  

The reorganization, merger or consolidation of Borrower into or with any other
corporation or entity.

2.12

Preference.  

Any payment by Borrower to Lender is held to constitute a preference under
bankruptcy laws, or for any reason Lender is required to refund such payment or
pay such amount to Borrower or someone else.

 

 


--------------------------------------------------------------------------------



- 8 -

 

 

2.13

Other Actions Taken or Omitted.  

Any other action taken or omitted to be taken with respect to the Loan
Documents, the Guaranteed Obligations, or the security and collateral therefor,
whether or not such action or omission prejudices Guarantor or increases the
likelihood that Guarantor will be required to pay the Guaranteed Obligations
pursuant to the terms hereof, it is the unambiguous and unequivocal intention of
Guarantor that Guarantor shall be obligated to pay the Guaranteed Obligations
when due, notwithstanding any occurrence, circumstance, event, action, or
omission whatsoever, whether contemplated or uncontemplated, and whether or not
otherwise or particularly described herein, which obligation shall be deemed
satisfied only upon the full and final payment and satisfaction of the
Guaranteed Obligations.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:

3.1

Benefit.  

Guarantor is the beneficial owner of all of the common shares of Borrower and
will receive, direct or indirect benefit from the making of this Guarantee with
respect to the Guaranteed Obligations.

3.2

No Representation By Lender.  

Neither Lender nor any other party has made any representation, warranty or
statement to Guarantor in order to induce Guarantor to execute this Guarantee.

3.3

Guarantor's Financial Condition.  

As of the date hereof, and after giving effect to this Guarantee and the
contingent obligation evidenced hereby, Guarantor is, and will be, solvent, and
has and will have assets which, fairly valued, exceed its obligations,
liabilities (including contingent liabilities) and debts, and has and will have
property and assets sufficient to satisfy and repay its obligations and
liabilities.

3.4

Legality.  

The execution, delivery and performance by Guarantor of this Guarantee and the
consummation of the transactions contemplated hereunder do not, and will not,
contravene or conflict with any law, statute or regulation whatsoever to which
Guarantor is subject or constitute a default (or an event which with notice or
lapse of time or both would constitute a default) under, or result in the breach
of, any indenture, mortgage, deed of trust, charge, lien, or any contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to Guarantor, to the extent any such breach would be deemed
reasonably likely to impair the ability of Guarantor to perform its respective
obligations under this Guarantee.

 

 


--------------------------------------------------------------------------------



- 9 -

 

 

3.5

Full and Accurate Disclosure.  

No written statement of fact made by Guarantor to Lender prior to or on the date
hereof, at the time made, contains any untrue statement of a material fact or
omits to state any material fact necessary to make such statements not
misleading.

3.6

Survival.  

All representations and warranties made by Guarantor herein shall survive the
execution hereof for so long as any Guaranteed Obligations remain outstanding.

3.7

Review of Documents.

Guarantor has examined the Loan Agreement, the Note and all of the other Loan
Documents.

3.8

Litigation.

Except as otherwise disclosed to Lender, there are no proceedings pending or, to
Guarantor's actual knowledge, threatened before any court or administrative
agency which, if decided adversely to Guarantor, would materially adversely
affect the financial condition of Guarantor or the authority of Guarantor to
enter into, or the validity or enforceability of this Guarantee.

3.9

Enforceability.

This Guarantee is a legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors' rights. Guarantor has received fair and adequate
consideration for Guarantor to enter into this Guarantee.

3.10

Solvency.

Guarantor has (a) not entered into the transaction or executed this Agreement
with the actual intent to hinder, delay or defraud any creditor and (b) received
reasonably equivalent value in exchange for its obligations under this
Agreement. The fair saleable value of Guarantor's assets exceeds and will,
immediately following the making of the Loan, exceed Guarantor's total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Guarantor's assets is and
will, immediately following the making of the Loan, be greater than Guarantor's
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Guarantor's assets do
not and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. No petition in bankruptcy has been filed against Guarantor, and
Guarantor has never made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. Guarantor is not
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major

 


--------------------------------------------------------------------------------



- 10 -

 

portion of its assets, and Guarantor has no knowledge of any Person
contemplating the filing of any such petition against it.

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

4.1

Subordination of All Guarantor Claims.  

As used herein, the term "Guarantor Claims" shall mean all debts and liabilities
of Borrower to Guarantor, whether existing now or hereafter incurred, or whether
the obligations of Borrower thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or liabilities be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person in whose favor such debts or liabilities may, at
their inception, have been, or may hereafter be created, or the manner in which
they have been or may hereafter be acquired by Guarantor. The Guarantor Claims
shall include without limitation all rights and claims of Guarantor against
Borrower (arising as a result of subrogation or otherwise) as a result of
Guarantor's payment of all or a portion of the Guaranteed Obligations. Upon the
occurrence and during the continuance of an Event of Default, Guarantor shall
not receive or collect, directly or indirectly, from Borrower or any other party
any amount upon the Guarantor Claims.

4.2

Claims in Bankruptcy.  

In the event of receivership, bankruptcy, reorganization, arrangement, debtor's
relief, or other insolvency proceedings involving Guarantor as debtor, Lender
shall have the right to prove its claim in any such proceeding so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian dividends and payments which would otherwise be payable
upon the Guarantor Claims. Should Lender receive, for application against the
Guaranteed Obligations, any such dividend or payment which is otherwise payable
to Guarantor, and which, as between Borrower and Guarantor, shall constitute a
credit upon the Guarantor Claims, then upon payment to Lender in full of the
Guaranteed Obligations, Guarantor shall become subrogated to the rights of
Lender to the extent that such payments to Lender on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.

4.3

Payments Held in Trust.  

In the event that, notwithstanding anything to the contrary in this Guarantee,
Guarantor should receive any funds, payment, claim or distribution which it is
prohibited from receiving by this Guarantee, Guarantor agrees to hold in trust
for Lender an amount equal to the amount of all funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions so received
except to pay them promptly to Lender, and Guarantor covenants promptly to pay
the same to Lender.

 

 


--------------------------------------------------------------------------------



- 11 -

 

 

4.4

Liens Subordinate.

Guarantor agrees that until such time as there is indefeasible payment in full
of the Guaranteed Obligations, any liens, security interests, judgment liens,
charges or other encumbrances upon Borrower's assets securing payment of the
Guarantor Claims shall be and remain inferior and subordinate to any liens,
security interests, judgment liens, charges or other encumbrances upon
Borrower's assets securing payment of the Guaranteed Obligations, regardless of
whether such encumbrances in favor of Guarantor or Lender presently exist or are
hereafter created or attach. Without the prior written consent of Lender and
until such time as there is indefeasible payment in full of the Guaranteed
Obligations, Guarantor shall not (a) exercise or enforce any creditor's right it
may have against Borrower or (b) foreclose, repossess, sequester or otherwise
take steps or institute any action or proceedings (judicial or otherwise,
including without limitation the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor's relief or insolvency
proceeding) to enforce any liens, mortgages, deeds of trust, security interests,
collateral rights, judgments or other encumbrances on assets of Borrower held by
Guarantor.

ARTICLE 5

MISCELLANEOUS

5.1

Waiver.  

No failure to exercise, and no delay in exercising, on the part of Lender, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right. The rights of Lender hereunder shall be in addition
to all other rights provided by law. No modification or waiver of any provision
of this Guarantee, nor consent to departure therefrom, shall be effective unless
in writing and no such consent or waiver shall extend beyond the particular case
and purpose involved. No notice or demand given in any case shall constitute a
waiver of the right to take other action in the same, similar or other instances
without such notice or demand.

5.2

Notices.  

Any notice, demand, statement, request or consent made hereunder shall be in
writing and shall be deemed to be received by the addressee (a) if sent by mail,
on the fourth day following the day such notice is deposited with the postal
service first class certified mail, return receipt requested, addressed to the
address, as set forth below, of the party to whom such notice is to be given;
(b) if sent by telecopy, when transmitted (with confirmation of receipt) unless
transmitted after 5:00 p.m. (at place of receipt) or not on a business day, in
which case it shall be deemed received on the next following business day; or
(c) if delivered by courier, when delivered. The addresses of the parties hereto
are as follows:

 

(a)

 

 



 


--------------------------------------------------------------------------------



- 12 -

 

 

Guarantor:

Prime Group Realty, L.P.

c/o Prime Group Realty Trust

77 Wacker Drive

Suite 3900

Chicago, Illinois 60601

 

Attention:

General Counsel

 

Telecopy No.:

(312) 917-1684

 

Confirmation No.: (312) 917-4237

with a copy to:

Prime Group Realty, L.P.

c/o The Lightstone Group LLC

326 Third Avenue

Lakewood, NJ 08701

Attention: Angela Mirizzi-Olsen

Telecopy No.: (732) 363-7183

Confirmation No.: (732) 367-0129, ext. 137

with a copy to:

Herrick Feinstein LLP

2 Park Avenue

New York, NY 10016

 

Attention:

Sheldon Chanales, Esq.

 

Telecopy No.:

(212) 545-3313

 

Confirmation No.: (212) 592-1472

 

(b)

Lender:

IPC Investments Holdings Canada Inc.

Suite 705

South Tower,

175 Bloor Street East

Toronto, Ontario M4W 3R8

 

Attention:

Gary Goodman

 

 

Telecopy No.:

(416) 929-5314

Confirmation No.: (416) 929-0108

 

 


--------------------------------------------------------------------------------



- 13 -

 

 

with a copy to:

Davies Ward Phillips & Vineberg LLP

100 King Street West

1 First Canadian Place

44th Floor

Toronto, ON M5X 1B1

 

Attention:

Mitchell P. Finkelstein

 

Telecopy No.:

(416) 863-0871

 

Confirmation No.: (416) 863-0900

5.3

Governing Law.

This Guarantee shall be governed in accordance with the State of New York and
the applicable law of the United States of America.

5.4

Invalid Provisions.

If any provision of this Guarantee is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Guarantee, such provision shall be fully severable and this Guarantee shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Guarantee, and the remaining provisions of
this Guarantee shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Guarantee, unless such continued effectiveness of this Guarantee, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein.

5.5

Amendments.

This Guarantee may be amended only by an instrument in writing executed by the
party or an authorized representative of the party against whom such amendment
is sought to be enforced.

5.6

Parties Bound; Assignment.

This Guarantee shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, assigns and legal representatives;
provided, however, that no Guarantor may, without the prior written consent of
Lender, assign any of its rights, powers, duties or obligations hereunder.

5.7

Headings.

Section headings are for convenience of reference only and shall in no way
affect the interpretation of this Guarantee.

 

 


--------------------------------------------------------------------------------



- 14 -

 

 

5.8

Recitals.

The recital and introductory paragraphs hereof are a part hereof, form a basis
for this Guarantee and shall be considered prima facie evidence of the facts and
documents referred to therein.

5.9

Counterparts.

To facilitate execution, this Guarantee may be executed in as many counterparts
as may be convenient or required. All counterparts shall collectively constitute
a single instrument. It shall not be necessary in making proof of this Guarantee
to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto. Any
signature page to any counterpart may be detached from such counterpart without
impairing the legal effect of the signatures thereon and thereafter attached to
another counterpart identical thereto except having attached to it additional
signature pages.

5.10

Other Defined Terms.  

Any term utilized herein that is capitalized (other than for grammatical
reasons) shall have the meaning specified for it in the Loan Agreement, unless
such term is otherwise specifically defined herein.

5.11

Entirety.  

THIS GUARANTEE EMBODIES THE FINAL AND ENTIRE AGREEMENT OF GUARANTOR AND LENDER
WITH RESPECT TO GUARANTOR'S GUARANTEE OF THE GUARANTEED OBLIGATIONS AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTEE IS INTENDED BY GUARANTOR AND LENDER AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THE GUARANTEE, AND NO COURSE OF DEALING BETWEEN
GUARANTORS AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY,
SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTEE AGREEMENT. THERE ARE NO ORAL
AGREEMENTS BETWEEN GUARANTORS AND LENDER.

5.12

Waiver of Right To Trial By Jury.  

GUARANTOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTEE, THE
NOTE, THE LOAN AGREEMENT, THE MORTGAGE, OR THE OTHER LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH GUARANTOR,
AND IS INTENDED TO ENCOMPASS

 


--------------------------------------------------------------------------------



- 15 -

 

INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH
GUARANTOR.

 


--------------------------------------------------------------------------------



- 16 -

 

 

5.13

Reinstatement in Certain Circumstances.  

If at any time any payment of the principal of or interest under the Note or any
other amount payable by Borrower under the Loan Documents is rescinded or must
be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of Borrower or otherwise, Guarantor's obligations hereunder with
respect to such payment shall be reinstated as though such payment has been due
but not made at such time.

IN WITNESS WHEREOF, this Guarantee is executed as of the day and year first
above written.

 

 

PRIME GROUP REALTY, L.P., a Delaware limited partnership,
by its general partner, Prime Group Realty Trust

 

by

/s/ David Lichtenstein

 

 

Name: David Lichtenstein

 

 

Title: Chairman of the Board

 

 

 

 

IPC INVESTMENTS HOLDINGS CANADA INC., an Ontario Corporation

 

by

/s/ Gary Goodman

 

 

Gary Goodman

 

 

Treasurer

 

 

 

 

 

 